COLLIER, C. J.
1. It is insisted that the second and third pleas are bad, because they do not allege that the attachments under which the defendant justifies the detention of the slaves in question, were returnable, or in fact returned to any court. It has been held in many English cases, that an officer cannot justify under mesne, process after the day appointed for the return, without showing that it was returned, although with respect to writs of execution the'law is otherwise. [Hoe’s case, 5 Co. Rep. 90; Freeman v. Blewitt, 1 Salk. Rep. 409; Rowland v. Veale, 1 Cowp. Rep. 18; Cheaseley v. Barnes, 10 East’s Rep. 73, 82; Middleton v. Price, 1 Wilson’s Rep. 17; Britton v. Cole, 1 Salk. Rep. 408; Gilding’s case, Cro. Car. 446. See also 2 Rolle’s Ab. 562; pi. 14,16; 1 Lord Raym’s Rep. 632; 12 Mod. Rep. 394; Holt’s Rep. 408.]
In Barnett v. White, et al. [3 N. Hamp. Rep. 229,] it is said, in some cases a public officer may forfeit the protection of the authority under which he acts, by an abuse, which consists in a mere non-feasance, as is the case when a sheriff who has made an arrest, or a seizure of goods by virtue of mesne process, neglects to return the process. And the same rule is recognized in Parker v. Pattee, [4 N. Hamp. Rep. 530,] but the court say that it can rarely have any practical application in the system of jurisprudence prevailing in that State; and, if the question whether such rule should be adopted, were for the first time presented, it is not unlikely that it might be answered in the negative. So in Oystead v. Shed, et al, [12 Mass. Rep. 511,] one of the questions was, whether a person who had acted as the servant of the sheriff under mesne process, could justify when the writ was not returned. The court said, “ if a stranger comes in aid of an .officer executing legal process, and the officer afterwards omits to return the writ, or by any other subsequent abuse of his authority, becomes a trespasser ab initio, this shall not prejudice the stranger, nor make him a trespasser. The same principal applies to bailiffs, who serve a writ by virtue of a precept from the sheriff. If such writ be not duly returned by the sheriff, he is a trespasser, but the bailiff is not punishable.” See also Purrington v. Loring, [7 Mass. Rep. 388.] Although these cases do not expressly declare the existence of the rule in Massachusetts, yet they impliedly recognize it, and in Plummer v. Dennett, [6 Greenk Rep. 425,] the Supreme court of Maine lay down the law in *344equivalent terms. See also Coburn v. Hopkins, 4 Wend. Rep. 577,9; Beals v. Guernsey, 8 Johns. Rep. 52; Hopkins v. Hopkins, 10 Id. 372; Gardner v. Campbell, 15 Id. 400.]
The cases cited shew the rule as 'stated, to be too firmly settled to authorise us to refuse its recognition. When restricted in its application to the officer charged with the return of the process, it can be productive of no injury or inconvenince. But even in such cases we will not say, that it would not be allowable for the officer to excuse the return of a writ by alleging its loss, or something, the effect of which would be to prevent its return, without the fault of the party charged with that duty. [See Co-burn v. Hopkins, 4 Wend'. Rep. 577 9; Parker v. Pattee, 4 N. Hamp. Rep. 530.] But in the present case, the pleas- neither allege the return of the attachments, or attempt to excuse the neglect.
Taking the pleas we are considering without the implication of something not alleged, and they do not show that the attachments were valid as legal process. It is not averred that they were made returnable to the county or circuit court, to which alone they could be. If they were not returnable to either of these courts, they must have been irregular, could not have been proceeded on to judgment, and consequently did not warrant the action of the sheriff. A plea professing to justify under the authority of process should set forth matter, which if true, would bar the action. To conform to this rule, it should, in addition to other material averments, substantially describe the writ. In this view, both the objections of the plaintiff to the pleas are well taken.
% A departure in pleading is said to be, when a party quits or departs from the case or defence which he has first made, and has recourse to another; it occurs when the replication or rejoinder, &c., contains matter not pursuant to the declaration or plea, &c., and which does not support or fortify it. One reason why a departure in pleading is never allowed, is, because the record would by such means be spun out into endless prolixity; for he who has departed from, or relinquished his first case or plea, might resort to a second, third, and so on ad infinitum; he who had a bad cause would never be brought to issue, and he who has a good one, would never obtain the end of his suit. [1 Chitty’s Plead. 7th Am. ed. 681; Co. Lit. 304, a; 2 Saund. Rep. 84, n. 1; 6 Com. Dig. tit. Pleader, F. 7, 8, 9, 10,11, and the cases cited by these authors.] *345It is needless to extend this opinion by the citation of cases to show, that the rejoinder does not pursue and fortify the defence set up by the pidas. This is sufficiently shown by the definition ' of a departure. The pleas are an attempt to justify under attachments issued, it is true, at the suit of the plaintiff, but on a different day and for a different amount. In fact it is conceded, that the rejoinders do not rely on the same process to defeat a recovery, as that which is insisted on by the pleas.
Thedefendant’sdemurrertothe plaintiff’s sur-rejoinder, according to the settled practice, should have been visited upon the first defect in the pleadings, The replications answer the pleas, by denying that the slaves in controversy were the property of the defendant in the attachments, and that a demand had been made of the defendant in this action, before he levied the same. This latter allegation was, perhaps, unnecessary, but not fatal; we are, however, by no means sure, that the plantiff should not have reaffirmed his right of property; the mere denial that the slaves did not belong to the Rail Road Company, not being equivalent to an allegation that he is their owner. But be this as it may, the rejoinder is for the reasons already stated, bad on general demurrer. [See 6 Com. Dig. tit. Pleader, F. 10; 2 Saund. Rep. 84, n. 1, and cases there cited; 1 Chitty’s Plead. 7 Am. ed. 686, and cases there, cited.]
3. The circuit court also erred in ordering the plaintiff’to be non-suited. Whether such a disposition of a cause is not allowable where the plaintiff refuses or neglects to proceed with the pleadings so as to put the case in a condition for trial, it is unnecessary to determine. It appears from the record in this case, that the general issue had been pleaded, and it was competent for the plaintiff to have submitted his case to the juiy on that plea, without even adding a formal similiter. The plaintiff then, should have been permitted to go to trial had he so elected, and should not have been non-suited, unless he declined proceeding to try his case on the general issue.
Whether the defendant can justify the detention of the slaves under process levied after the commencement of the plaintiff’s action, or whether, without reference to such process, he may show that the plaintiff has no title unconnected with the Rail Road Company, are questions not directly presented by the record, and will not now be considered.
*346The consequence of what we have said, is, that the judgment must be reversed, and the cause remanded.